243




     OFFICE    OF THE llTTORNEY           GENERAL      OF TEXAS
                                AUSTIN




Eonarable Tom C. idrig
Stat,   auditor
Austin,   Texar



                               opinfoa    no. 011640




             ra ywr   letter
for the    oozwidormtlon of
irota :

                                                     lleges,    oa septe3P
                                                 lwby it lewba         l
                                                       ration     a pri-
                                                       anda 4 arental
                                                      oollege the
                                               a stipulated   prioe
                                               al8 paid under the
                                                purchase prloe,
                                    iaioa    in reg4rd     te the   follow-


                          3oard of Regsnt8       unpowered
                          loam     m&riot      Sor a longer
                        t tar     which the approprdatioa,
                       p$n”          payaunt* are to be




          ~‘3. PIb w  ao t
                         uld  b ethb lfreat o fa fa il-
     ure   onthe part   oi the cellqe     to make any of
     tha paytuentr, rpeeified    in the leaseW
                                                                             -   ,244




             T’hs asaw ala8      of     law whioh   were deolared   a pll-
 oaU,lr in this depeparbmnt*s Opinioa Ro. O-1629 and rel e er-
 ated in Oplnlan No. O-1060, are equally ap Usable    fo the
 faots abore ruBaittQdr   Both OS these opin PON weare ad-
 dresmd to y0u.

             You are a&n raqn3otfUlp    referred to thm easea
 of Charlea saribner’8  Soas Y. fzarre, ll4 wex. ll  28b189. pT.
 723 (1924) and Ft. Zkmth Cavalry Club Y. She&d,      -1e8 Tez.
 S39, t3S s. w. (Zd) 660 (1X36), both of rrhlahrere disauf~md
 In the opinion absre tlrrt  olted.
              In the Ft. Worth Cavalry Club oam, tsupra,it uas
spoifically      held that the Adjutant Germs1 bnd no authority
to bind the state on a rim-year       leaning M)ntfaat, the oourt
giving as onu of ita rewom the iaet that no approprlatiopt
minted      beyond a period of tao ywrs,    and that any obllga-
tlon payable after the expiration      at that period oonatitutsd
a debt agalost the Stat*.      Such a oontraet violated   both Sea.
40 of ?.rtlale IXI, and Seotlon 8 of utlole       VIII of the
State Conlrtitution,    the court stated.
             In the light ol the holdlag ia that ease ad the
declarations    of the court’ In the Charles scrlbtler’o  Sorm
aa58, supra. it is t&3 OpiniOA Of this departam& tkat the
2mid or-b&d3         ia not e-red      to entar into a leas8 ooa-
traat for a longer period than that fcxr rhieh the appro rla-
tion, out of whioh the rmkl        paynmnts are to be .mde, %
erreotlre,    and you are 80 advised.    This an8vws your first
question.
            Tha Ft. -8orth Cavalry Club aam, llktiss,          rupplies
the   answer to youp seoond qwstion.           Xt ma there held that
'wtu.t though the lesseras       fez ii-    year@, the atate agmoy
 becaiaea z&iretsmnt      &will.       It  la the o infoa of this de-
 partment the% thla    is t&e status      M the oo E 6ge a8 of august
 31, 1939, is the inrtaat      aam, and you me no advieed.

            AS a awn    tenant        at rrill   the ooll~~ould      be
obligated   to pap rental@       oa      Sor &he riod cb tinm it
shod@ to aoeupy the pr8zaim8.             See 3l lr t. mmter, (Cirdpp.)
lb7 s. v, 847, Krit 0r errcr refused.               This 5nuldp16so
                                                                  your
third question.
                                                                      245




              30 are attaohbt3 a. copy of   0~   opini023    m.caa~
ior   your   eollYenlen8..

                                            rdrrrr rery     truly




                                                   Robe’% q/K&k.
                                                         AImiS tant